Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the Final Office Action for application number 16/429,982 REARVIEW ACTUATION MECHANISM AND REARVIEW DEVICE USING SAME filed on 6/3/2019.  Claims 1-16 are pending.  Claims 11-15 are withdrawn This Final Office Action is in response to applicant’s reply dated 12/23/2020. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, “and/or” in line 18 and it is unclear if the limitations are intended to be included.  
Claim 16, also recites, “in response” which appears to be method steps of use based in an apparatus claim and the timing of “in response” is indefinite.   



Election/Restrictions
Claims 11 and 12 were withdrawn in the Non-final action dated 9/23/2020. 
Amended claims 13-15 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims are drawn to independent inventions including a review device and cameral (claim 13) and a vehicle (claim 15).  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-15 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 9956916 to Dalton et al.
	With regards to claim 1, Dalton et al. discloses a device having a first cam surface (36) which is positioned on or is part of a rearview element or a rearview element mount of the rearview device; a first cam lever (38) configured to move on the first cam surface; a first actuator (78) configured to rotate the first cam lever, wherein rotating the first cam lever in one direction causes the rearview element or the rearview element mount to move in one manner, and rotating the first cam lever in an opposite direction causes the rearview element or the rearview element mount to a move in another manner.
	With regards to claim 2, Dalton et al. teaches a second cam surface (28) which is positioned on or is part of the rearview element or rearview element mount; a second cam lever (26) configured to move on the second cam surface; a second actuator (80) configured to rotate the second cam lever, wherein rotating the second cam lever in one direction causes the rearview element or rearview element mount to move in one manner, and rotating the second cam lever in an opposite direction causes the rearview element or rearview element mount to move in another manner.
	With regards to claim 3, Dalton et al. teaches wherein at least one of the first cam surface is curved and comprises a first cam surface highest point and a first cam surface lowest point, and the second cam surface is curved and comprises a second cam surface highest point and a second cam surface lowest point.
	With regards to claim 4, Dalton et al. teaches wherein at least one of the first cam lever comprises a first contact follower which moves on the first cam surface, and the second cam lever comprises a second contact follower which moves on the second cam surface.
	With regards to claim 5, Dalton et al. teaches wherein, in response to the first contact follower being moved to a central position on the first cam surface and the second contact follower being moved to a central position on the second cam surface, the rearview element or rearview element mount is in a neutral position.
	With regards to claim 6, Dalton teaches wherein, in response to the first contact follower being moved to the first cam surface lowest point and the second contact follower being moved to the second cam surface highest point, the rearview element or the rearview element mount is angled fully away from a user.
	With regards to claim 7, Dalton teaches wherein, in response to the first contact follower being moved to the first cam surface highest point and the second contact follower being moved to the second cam surface lowest point, the rearview element or the rearview element mount is angled fully towards a user.	
	With regards to claim 8, Dalton teaches wherein, in response to the first contact follower being moved to the first cam surface highest point and the second contact follower being moved to the second cam surface highest point, the rearview element or rearview element mount is angled fully upwards along a vertical axis.
	With regards to claim 9, Dalton teaches, wherein, in response to the first contact follower being moved to the first cam surface lowest point and the second contact follower being moved to the second cam surface lowest point, the rearview element or rearview element mount is angled fully downwards along a vertical axis.


Claim Rejections - 35 USC § 103

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 9956916 to Dalton et al.  
With regards to claim 10, Dalton teaches a motor and a gear and a first and second actuator, however does not teach that the first and second actuator comprises at least one of a piezoelectric actuator, one or more shape memory alloy springs or wires.  It has been held that the materials used, that are suitable are obvious and it would be obvious to one of ordinary skill in the art that a piezoelectric actuator could be used in place of the actuators disclosed because it used different materials to actuate. 
With regards to claim 16, as best understood in view of the indefinite rejection above, the elements of the claim are shown by the apparatus recitation as shown above and it would be obvious one of ordinary skill in the art that the method steps of use could be used with the apparatus shown above including a first cam surface which is positioned on or is part of a rearview element or rearview element mount of the rearview device, a first cam lever configured to move on the first cam surface, and a first actuator configured to rotate the first cam lever, wherein rotating the first cam lever in one direction causes the rearview element or rearview element mount to move in one manner, and rotating the first cam lever in an opposite direction causes the rearview element or rearview element mount to a move in a different manner; a second cam surface which is positioned on or is part of the rearview element or rearview element mount, and a second cam lever configured to move on the second cam surface; and at least one of a second actuator configured to rotate the second cam lever, wherein rotating the second cam lever in one direction causes the rearview element or rearview element mount to move in one manner, and rotating the second cam lever in an opposite direction causes the rearview element or rearview element mount to move in a different manner; or a first contact follower which is comprised by the first cam lever and moves on the first cam surface, and/or a second contact follower which is comprised by the second cam lever and moves on a second cam surface, wherein at least one of in response to the first contact follower being moved to a central position on the first cam surface and the second contact follower being moved to a central position on the second cam surface, the rearview element or rearview element mount is in a neutral position, in response to the first contact follower being moved to the first cam surface lowest point and the second contact follower being moved to the second cam surface highest point, the rearview element or rearview element mount is angled fully away from a user, in response to the first contact follower being moved to the first cam surface highest point and the second contact follower being moved to the second cam surface lowest point, the rearview element or rearview element mount is angled fully towards a user, in response to the first contact follower being moved to the first cam surface highest point and the second contact follower being moved to the second cam surface highest point, the rearview element or rearview element mount is angled fully upwards along a vertical axis, or in response to the first contact follower being moved to the first cam surface lowest point and the second contact follower being moved to the second cam surface lowest point, the rearview element or rearview element mount is angled fully downwards along a vertical axis.  

  Response to Arguments
	The applicant has argued that the elements are not considered to meet the claim language of claim 1, because the applicant has argued that the use of the elements are different than the present application.  This is not persuasive and the elements of structure are described above.   


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        1/21/21